


Exhibit 10.4








SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT
AND COMPOSITE AMENDMENT AGREEMENT
This SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT AND COMPOSITE AMENDMENT
AGREEMENT dated as of April 28, 2015 (this “Amendment”), is by and between (i)
NEXTERA ENERGY CANADA PARTNERS HOLDINGS, ULC, an unlimited liability company
organized and existing under the laws of the Province of British Columbia
(“Canadian Holdings”) and NEXTERA ENERGY US PARTNERS HOLDINGS, LLC, a Delaware
limited liability company (“US Holdings”, and together with Canadian Holdings,
the “Borrowers”), (ii) NEXTERA ENERGY OPERATING PARTNERS, LP, a Delaware limited
partnership (“OpCo” or, the “Guarantor”) (iii) the lending institutions that are
parties hereto as Lenders (as defined below), (iv) BANK OF AMERICA, N.A., acting
in its capacity as administrative agent (the “Administrative Agent”) and
collateral agent (the “Collateral Agent”) for the Secured Parties (as defined in
the Agreement), and (v) BANK OF AMERICA, N.A. (CANADA BRANCH), acting in its
capacity as Canadian agent for the Lenders (the “Canadian Agent” and, together
with the Administrative Agent and the Collateral Agent, the “Agents”) (the
Borrowers, the Guarantor, the Lenders and the Agents are hereinafter sometimes
collectively referred to as the “Parties” and individually as a “Party”).
W I T N E S S E T H:
WHEREAS, the Borrowers, the Guarantor, the Lenders parties thereto and the Agent
entered into a Revolving Credit Agreement, dated as of July 1, 2014, as amended
by that certain First Amendment to Revolving Credit Agreement, dated as of
December 11, 2014 (collectively, the “Agreement”), pursuant to which the Lenders
agreed to make loans to the Borrowers and to provide for the issuance of letters
of credit for the account of the Borrowers in the maximum aggregate principal
amount of TWO HUNDRED FIFTY MILLION AND 00/100 UNITED STATES DOLLARS
(US$250,000,000.00) for the general corporate purposes of the Borrowers; and
WHEREAS, as security for the obligations of the Loan Parties under the Agreement
and the other Loan Documents, the Loan Parties have heretofore made, executed
and delivered the following:
(a)
that certain Security Agreement, dated as of July 1, 2014 (the “Security
Agreement”), from OpCo and US Holdings in favor of the Collateral Agent;

(b)
that certain Deposit Account Control Agreement, dated as of July 1, 2014, among
OpCo, the Collateral Agent and Scotia (the “OpCo/Scotia DACA”);

(c)
that certain Deposit Account Control Agreement, dated as of July 1, 2014, among
OpCo, the Collateral Agent and Bank of America, N.A. (“BofA”) (the “OpCo/BofA
DACA”);

(d)
that certain Deposit Account Control Agreement, dated as of July 1, 2014, among
US Holdings, the Collateral Agent and BofA (the “US Holdings/BofA DACA”);


1

--------------------------------------------------------------------------------




(e)
that certain Deposit Account Control Agreement, dated as of July 1, 2014, among
Canadian Holdings, the Collateral Agent and Scotia (the “Canadian Holdings
(Canadian Currency Account)/Scotia DACA”);

(f)
that certain Deposit Account Control Agreement, dated as of July 1, 2014, among
Canadian Holdings, the Collateral Agent and Scotia (the “Canadian Holdings (US
Currency Account)/Scotia DACA” and, together with the OpCo/Scotia DACA, the
OpCo/BofA DACA, the US Holdings/BofA DACA and the Canadian Holdings (Canadian
Currency Account)/Scotia DACA, the “DACA’s”));

(g)
that certain Control Agreement (NextEra Energy US Partners Holdings, LLC), dated
as of July 1, 2014 (the “Control Agreement (US Holdings)”, among US Holdings,
OpCo and the Collateral Agent;

(h)
that certain Control Agreement (Genesis Solar Funding Holdings, LLC), dated as
of July 1, 2014 (the “Control Agreement (Genesis)”), among Genesis Solar Funding
Holdings, LLC, US Holdings and the Collateral Agent;

(i)
that certain Control Agreement (Mountain Prairie Wind Holdings, LLC), dated as
of July 1, 2014 (the “Control Agreement (Mountain Prairie)”), among Mountain
Prairie Wind Holdings, LLC, US Holdings and the Collateral Agent;

(j)
that certain Control Agreement (Elk City Wind Holdings, LLC), dated as of July
1, 2014 (the “Control Agreement (Elk City)”), among Elk City Wind Holdings, LLC,
US Holdings and the Collateral Agent;

(k)
that certain Control Agreement (Canyon Wind Holdings, LLC), dated as of July 1,
2014 (the “Control Agreement (Canyon Wind)” and, together with the Control
Agreement (US Holdings), the Control Agreement (Genesis), the Control Agreement
(Mountain Prairie), the Control Agreement (Elk City), the “Control Agreements”),
among Canyon Wind Holdings, LLC, US Holdings and the Collateral Agent;

(l)
that certain Security Agreement, dated as of July 1, 2014 (the “Canadian
Security Agreement”), between the Collateral Agent and Canadian Holdings; and

(m)
that certain Securities Control Agreement, dated as July 1, 2014 (the “Canadian
Securities Control Agreement”), among the Collateral Agent, Canadian Holdings
and St. Clair Investment Holding, LP, St. Clair MS Investment GP, LLC, Varna
Wind Holdings GP, LLC and Varna Wind Holdings, LP;

(the Security Agreement, the DACAs, the Control Agreements, the Canadian
Security Agreement and the Canadian Securities Control Agreement, are
collectively referred to herein as the “Security Documents”); and

2

--------------------------------------------------------------------------------






WHEREAS, the Borrowers have requested that the Lenders agree to make certain
modifications to the Agreement and the Security Documents, which the Lenders
have agreed so to do on the terms, and subject to the conditions of this
Amendment;
NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
Section 1.    Definitions and Rules of Interpretation.
Section 1.1.    Defined Terms. Except as otherwise expressly provided herein,
capitalized terms used in this Amendment shall have the respective meanings
assigned to such terms in the Agreement.
Section 1.2.    Rules of Interpretation. Except as otherwise expressly provided
herein, the rules of interpretation set forth in the Agreement shall apply to
this Amendment.
Section 2.    Specific Amendments to the Agreement
Section 2.1. Section 1.01 of the Agreement is hereby amended to add or amend the
following defined terms, each to read in its entirety as follows:


“Acquisition Date” means the date upon which any one or more of the Loan Parties
consummates an acquisition of Equity Interests and/or other property permitted
pursuant to Section 6.16.


“Adjusted Covenant Cash Flow” means, at any date of determination, the Covenant
Cash Flow for the Measurement Period for which such determination is being made,
minus the Excess Fee adjustment for such period.


“Canadian Holdings Funded Debt” means, as of any date of determination, Funded
Debt of Canadian Holdings and its Subsidiaries (but not including any Funded
Debt of the Project Companies).


“Collateral” has the meaning given such term in the Intercreditor Agreement.


“Covenant Cash Flow” means, at any date of determination, an amount equal to the
Covenant Cash received by OpCo or US Holdings, as applicable, during the most
recently completed Measurement Period, together with amounts deemed received in
accordance with the definition of “Pro Forma Effect”.


“Excess Fee Adjustment” means, for any Measurement Period, an amount equal to
the amount by which the aggregate Fees for such Measurement Period exceed twenty
percent (20%) of the total Covenant Cash Flow for such period (before any
deduction therefrom for any Fees).

3

--------------------------------------------------------------------------------






“Fees” means the Quarterly Fee Amount (as defined in the Management Services
Agreement), the Additional Fee Amount (as defined in the Management Services
Agreement), the IDR Fee (as defined in the Management Services Agreement) and
the Credit Support Fee (as defined in the Cash Sweep and Credit Support
Agreement) as required pursuant to the Cash Sweep and Credit Support Agreement
and the Management Services Agreement. Each capitalized term in this definition
of “Fees” which is not otherwise defined in Section 1.01 shall have the meaning
given to them in the Cash Sweep and Credit Support Agreement or the Management
Services Agreement, as applicable


“Intercreditor Agreement” means the Intercreditor Agreement, dated as of April
28, 2015, among the Collateral Agent and the Loan Parties, substantially in the
form of Exhibit J hereto.


“Interest Charges” means, for any period for which such determination is being
made, the excess of (A) the sum of (a) cash interest, cash premium payments and
other similar cash fees and charges paid or, to the extent contemplated in the
definition of “Pro Forma Effect”, deemed payable in connection with borrowed
money or in connection with the deferred purchase price of assets, in each case
to the extent treated as interest in accordance with generally accepted
accounting principles, (b) cash interest paid or, to the extent contemplated in
the definition of “Pro Forma Effect”, deemed payable with respect to
discontinued operations and (c) the portion of rent expense paid or, to the
extent contemplated in the definition of “Pro Forma Effect”, deemed payable
under Capitalized Leases that is treated as cash interest in accordance with
generally accepted accounting principles, in each case, of or by OpCo and the
Borrowers or (as applicable) US Holdings on a standalone basis for such period
over (B) any cash interest income received by OpCo and the Borrowers or (as
applicable) US Holdings on a standalone basis during such such period.


“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, if any,
(c) any agreement creating or perfecting rights in cash collateral pursuant to
the provisions of Section 4.09 of this Agreement, (d) the Guaranty, (e) the NEE
Partners Guaranty, (f) the Collateral Documents, (g) the fee letters, (h) each
L/C Related Document and (i) the Intercreditor Agreement.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, any
Additional Senior Debt Agreements (as defined in the Intercreditor Agreement) or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement, Secured Hedge Agreement or Additional Senior Debt (as defined in the
Intercreditor Agreement), in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any debtor relief laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the Obligations shall exclude any Excluded Swap
Obligations; provided further that, for the purposes of the NEE Partner
Guaranty, “Obligations” shall be limited to Obligations arising under this
Agreement and the related Loan Documents and shall not include any Obligations
arising under any Additional Senior Debt Agreement or in respect of any
Additional Senior Debt.

4

--------------------------------------------------------------------------------






“OpCo Interest Coverage Ratio” means, as of any date of determination, the ratio
of (a) Adjusted Covenant Cash Flow of OpCo to (b) Interest Charges of OpCo, in
each case, for the most recently completed Measurement Period.


“OpCo Leverage Ratio” means, as of any date of determination, the ratio of (a)
OpCo Funded Debt as of such date to (b) Adjusted Covenant Cash Flow of OpCo for
the most recently completed Measurement Period.


“Pro Forma Compliance” means, with respect to any covenant, term or condition of
this Agreement or any of the other Loan Documents, after giving Pro Forma Effect
to any disposition or acquisition upon the applicable Loan Party’s compliance
with such covenant, term or condition, the applicable Loan Party shall be in
compliance with the relevant covenant, term or condition, as written.


“Pro Forma Effect” means, when calculating compliance with the financial
covenants contained in Section 6.13, the effect of any disposition or
acquisition, determined in accordance with the following rules:


1.
if, during any Measurement Period, any Loan Party disposes of any Equity
Interests in a Project Company or OpCo or any of its Subsidiaries (including any
Project Company) disposes of any property with a value in excess of
US$5,000,000, the determination of Covenant Cash Flow shall be made on the basis
of the financial information most recently delivered to the Agent and the
Lenders pursuant to Section 6.04(a), (b) or (c) and shall assume that such
disposition (and any associated prepayment of the Loans) occurred on, and any
interest savings thereon accrued from and after, the first day of the
Measurement Period in which such disposition first occurred (which, for
avoidance of doubt, shall account, not only for the loss of revenues, if any,
but as well for the expense savings expected to be realized), in each case as
reasonably determined by the Loan Parties; and



2.
if, during any Measurement Period, any Loan Party or any of its Subsidiaries
acquires any Equity Interests in any Project Company or any Loan Party or any of
its Subsidiaries (including any Project Company) acquires any property with a
value in excess of US$5,000,000, the determination of Covenant Cash Flow shall
be made on the basis of the financial information most recently delivered to the
Agent and the Lenders pursuant to Section 6.04(a), (b) or (c); provided, that:


5

--------------------------------------------------------------------------------






(a)     for the relevant Acquisition Date and the Measurement Period in which
such acquisition first occurs, that portion of the Covenant Cash Flow derived or
to be derived from the acquired Equity Interests and/or other property shall be
equal to the amount projected therefor by the Loan Parties for the four (4)
fiscal quarters to occur immediately after the Measurement Period in which such
acquisition first occurs;


(b)     for each of the four (4) Measurement Periods to occur immediately after
the Measurement Period in which such acquisition first occurs, the Covenant Cash
Flow shall progressively include the actual amount of Covenant Cash received by
OpCo and US Holdings, as the case may be, and derived or to be derived from the
acquired Equity Interests and/or other property, in each fiscal quarter
thereafter to occur (as each such fiscal quarter elapses) together with the Loan
Parties’ projections of such Covenant Cash Flow in the unexpired quarters
thereafter to occur until four (4) full fiscal quarters shall have elapsed;


(c)    for the relevant Acquisition Date and the Measurement Period in which
such acquisition first occurs and for each of the four (4) Measurement Periods
to occur immediately thereafter, the actual Covenant Cash Flow derived from the
acquired asset from the applicable Acquisition Date to the end of the
Measurement Period in which such acquisition first occurs shall be disregarded
for the purpose of determining compliance with the financial covenants contained
in Section 6.13;


(d)     for the purpose of projecting the interest to accrue on any associated
borrowing of the Loans or any other indebtedness incurred for the purpose of
making such Acquisition, the Borrowers shall assume that the interest rate
applicable to such borrowing as of the applicable borrowing date shall apply for
the entire term of such projections; provided that, to the extent that as of the
date of any supplemental determination thereof, the rate applicable to such
borrowing has changed upon the conversion or continuation of any Interest Period
applicable to such borrowing, such new rate shall be the rate applicable for any
remaining projections in respect of such borrowing, but shall be similarly
adjusted if the applicable interest rate is different as of any subsequent date
of determination; and

6

--------------------------------------------------------------------------------






(e)     all projections made with respect to any indebtedness after the date of
borrowing shall also take into account all prepayments made prior to the date of
such determination;


in each case as reasonably determined by the Loan Parties.


For illustration purposes only, an example is set forth in Annex I attached
hereto.


“Project Company” means (a) each entity listed on Schedule 5.14, and (b) any new
direct or indirect Subsidiary or any joint venture of any Loan Party that, after
the Agreement Effective Date, is created or acquired by any Loan Party and is
the direct or indirect owner or lessee, or intended to become the direct or
indirect owner, lessee or developer of all or any portion of any generating,
transmission, distribution or other operating assets, or assets relating thereto
(in each such case, a “Project”), together with the direct and indirect parents
and subsidiaries of such Person, but excluding any Loan Party and any direct or
indirect owner of any Equity Interest in any such Loan Party.


“Secured Parties” means, collectively, the Agents, the Lenders, the Issuing
Banks, the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent
appointed by the Agents from time to time pursuant to Section 10.06, the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents and the holders of any
Additional Senior Debt (as defined in the Intercreditor Agreement), and, if
applicable, any Additional Senior Debt Agent/Trustee (as defined in the
Intercreditor Agreement).


“Third-Party Provided Funded Debt” has the meaning specified in Section 6.14(e).


“US Holdings Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Adjusted Covenant Cash Flow of US Holdings to (b) Interest
Charges of US Holdings, in each case, for the most recently completed
Measurement Period.


“US Holdings Leverage Ratio” means, as of any date of determination, the ratio
of (a) US Holdings Funded Debt as of such date (excluding US Holdings’ Guarantee
of the Canadian Holdings Funded Debt hereunder) to (b) Adjusted Covenant Cash
Flow of US Holdings for the most recently completed Measurement Period.


Section 2.2. Section 2.14(b)(v) of the Agreement is hereby deleted and shall
intentionally remain blank.

7

--------------------------------------------------------------------------------






Section 2.3. Sections 6.04(b) and (c) of the Agreement are hereby amended in
their entirety to read as follows:


(b)    as soon as practicable, but in any event not later than one hundred
twenty (120) days after the end of each fiscal year of OpCo, the unaudited
consolidated and consolidating balance sheet of OpCo, US Holdings and Canadian
Holdings as at the end of such year, and the related unaudited consolidated and
consolidating statements of income and consolidating statements of cash flows
for such year, each setting forth in comparative form the figures for the
previous fiscal year or year-end, as applicable, and all prepared in accordance
with generally accepted accounting principles, together with a certification by
the principal financial or accounting officer, Treasurer or Assistant Treasurer
of OpCo that (i) the information contained in such financial statements fairly
presents the financial position of OpCo, US Holdings and Canadian Holdings as of
the end of such fiscal year and a written statement from the principal financial
or accounting officer, Treasurer or Assistant Treasurer of OpCo to the effect
that such officer has read a copy of this Agreement, and that, in making the
examination necessary to said certification, he or she has obtained no knowledge
of any Default (other than, if applicable, a potential Event of Default as a
result of the failure to comply with the financial covenants set forth in
Section 6.13 (provided that OpCo shall have delivered to the Agent a certificate
of a Responsible Officer of OpCo certifying as to OpCo’s intention to exercise
the Cure Right)), or, if such officer shall have obtained knowledge of any then
existing Default, he or she shall disclose in such statement any such Default;
provided that such officer shall not be liable to the Agent, the Lenders or the
Issuing Banks for failure to obtain knowledge of any Default and (ii) setting
forth the OpCo Leverage Ratio;


(c)    as soon as practicable, but in any event not later than sixty (60) days
after the end of each of the first three (3) fiscal quarters of OpCo, copies of
the unaudited consolidated and consolidating balance sheet of OpCo, US Holdings
and Canadian Holdings as at the end of such quarter, and the related
consolidated and consolidating statements of income and consolidated and
consolidating statements of cash flows for the portion of the fiscal year to
which they apply, all prepared in accordance with generally accepted accounting
principles, together with a certification by the principal financial or
accounting officer, Treasurer or Assistant Treasurer of OpCo that the
information contained in such financial statements fairly presents the financial
position of OpCo, US Holdings and Canadian Holdings as of the end of such
quarter (subject to year‑end adjustments) and a written statement from the
principal financial or accounting officer, Treasurer or Assistant Treasurer of
OpCo to the effect that (i) such officer has read a copy of this Agreement, and
that, in making the examination necessary to said certification, he or she has
obtained no knowledge of any Default (other than, if applicable, a potential
Event of Default as a result of the failure to comply with the financial
covenants set forth in Section 6.13 (provided that OpCo shall have delivered to
the Agent a certificate of a Responsible Officer of OpCo certifying as to OpCo’s
intention to exercise the Cure Right)), or, if such officer has obtained
knowledge of any then existing Default, he or she shall disclose in such
statement any such Default; provided that such officer shall not be liable to
the Agent, the Lenders or the Issuing Banks for failure to obtain knowledge of
any Default and (ii) setting forth the OpCo Leverage Ratio;

8

--------------------------------------------------------------------------------






Section 2.4. The first paragraph of Section 6.11(b) of the Agreement is hereby
amended by deleting the phrase “the applicable Loan Party shall, upon the
reasonable request of the Agent, at its own expense” and substituting therefor
the phrase “the applicable Loan Party, in the case of clause (i) below shall,
and, in the case of clauses (ii) through (v) below, shall upon the reasonable
request of the Agent, at its own expense”.


Section 2.5. Section 6.14 of the Agreement is hereby amended in its entirety to
read as follows:


Section 6.14. Indebtedness. No Loan Party will create, incur, assume or suffer
to exist any Funded Debt, except:
(a)
Funded Debt under the Loan Documents;

(b)
Funded Debt outstanding on the date hereof and listed on Schedule 6.14(b) and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Funded Debt is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension; and provided, still
further, that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending Funded
Debt, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Funded Debt being refinanced, refunded, renewed or extended and the interest
rate applicable to any such refinancing, refunding, renewing or extending Funded
Debt does not exceed the then applicable market interest rate (“Permitted
Refinancing Indebtedness”);

(c)
in the case of OpCo, Obligations in respect of any Cash Management Agreement;

(d)
in the case of Canadian Holdings, Funded Debt owed to a Project Company, which
Funded Debt consists of loans made by such Project Company in lieu of
distributions and is subordinated in right of payment to the Obligations of
Canadian Holdings under the Loan Documents on terms reasonably satisfactory to
the Agent, provided that after giving Pro Forma Effect to any such purchase or
other acquisition, OpCo shall be in compliance with each of the covenants set
forth in Section 6.13;


9

--------------------------------------------------------------------------------






(e)
in the case of the Loan Parties, or any of them, additional Funded Debt (not
otherwise permitted pursuant to any of the other clauses of this Section 6.14
and in addition to additional Funded Debt that may be incurred pursuant to
Section 2.14) (“Third-Party Provided Funded Debt”), provided that

(i)
such Third-Party Provided Funded Debt shall be non-revolving;

(ii)
any Third Party-Provided Funded Debt of Canadian Holdings, may be guaranteed by
OpCo and secured by Liens granted by Canadian Holdings but shall not be
guaranteed by US Holdings or otherwise secured by any Liens granted by US
Holdings (for avoidance of doubt, additional Canadian Holdings Funded Debt
incurred pursuant to Section 2.14 shall be guaranteed and secured as provided
herein and in the other Loan Documents); and

(iii)
after giving effect to such Third-Party Provided Funded Debt, which Third-Party
Provided Funded Debt shall be no more senior than pari passu in priority of
payment and security with the Loans, OpCo and US Holdings shall be in compliance
with each of the covenants set forth in Section 6.13.

For avoidance of doubt, such Third-Party Provided Funded Debt may, except as
expressly contemplated in this subclause (e), be subject to such other terms and
conditions (e.g. tenor, repayment, interest rate, covenants and other terms and
conditions) as the applicable Loan Party may elect (whether or not such terms
and conditions are the same for the Loans);
(f)
Obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party; and

(g)
to the extent constituting Funded Debt, obligations arising under the Cash Sweep
and Credit Support Agreement and the Management Services Agreement.

Section 2.6. Section 6.15 of the Agreement is hereby amended in its entirety to
read as follows:

10

--------------------------------------------------------------------------------






Section 6.15. Liens. No Loan Party will create any Lien upon or with respect to
any of its properties, or assign any right to receive income, in each case to
secure or provide for the payment of any debt of any Person, other than:
(i)
purchase money liens or purchase money security interests upon or in any
property acquired by such Loan Party in the ordinary course of business to
secure the purchase price or construction cost of such property or to secure
indebtedness incurred solely for the purpose of financing the acquisition of
such property or construction of improvements on such property;

(ii)
Liens existing on property acquired by any Loan Party at the time of its
acquisition, provided that such Liens were not created in contemplation of such
acquisition and do not extend to any assets other than the property so acquired;

(iii)
Liens securing Funded Debt recourse for which is limited to specific assets of
such Loan Party, created for the purpose of financing the acquisition,
improvement or construction of the property subject to such Liens;

(iv)
the replacement, extension or renewal of any Lien permitted by clauses (i)
through (iii) of this Section 6.15 upon or in the same property theretofore
subject thereto or the replacement, extension or renewal (without increase in
the amount or change in the direct or indirect obligor) of the indebtedness
secured thereby;

(v)
Liens upon or with respect to margin stock;

(vi)
(a) deposits or pledges to secure payment of workers' compensation, unemployment
insurance, old age pensions or other social security; (b) deposits or pledges to
secure performance of bids, tenders, contracts (other than contracts for the
payment of money) or leases, public or statutory obligations, surety or appeal
bonds or other deposits or pledges for purposes of like general nature in the
ordinary course of business; (c) Liens for property taxes not delinquent and
Liens for taxes which in good faith are being contested or litigated and, to the
extent that a Loan Party deems necessary, such Loan Party shall have set aside
on its books adequate reserves with respect thereto; (d) mechanics', carriers',
workmen's, repairmen's or other like Liens arising in the ordinary course of
business securing obligations which are not overdue for a period of sixty (60)
days or more or which are in good faith being contested or litigated and, to the
extent that a Loan Party deems necessary, such Loan Party shall have set aside
on its books adequate reserves with respect thereto; and (e) other matters
described in Schedule 5.03 (the “Permitted Liens”);


11

--------------------------------------------------------------------------------






(vii)
Liens in favor of all of the Secured Parties created or required to be created
by the Loan Documents;

(viii)
To the extent constituting liens, the rights of the parties to the Cash Sweep
and Credit Support Agreement and the Management Services Agreement to borrow
cash from OpCo and the Borrowers;

(ix)
Subject to the provisions of Section 6.14(e)(ii), Liens securing Third-Party
Provided Funded Debt that rank no more senior than pari passu with all
outstanding Loans; provided that each holder of Third-Party Provided Funded Debt
(or an authorized representative or agent acting on its behalf, shall have
become a party to the Intercreditor Agreement pursuant to a joinder to the
Intercreditor Agreement in the form of Exhibit J attached hereto; and provided
further, that, as of the date of incurrence of any Third-Party Provided Funded
Debt, and after giving effect thereto, the aggregate principal amount of all
Funded Debt of the Loan Parties then outstanding that is secured by Liens
granted by the Loan Parties, or any of them, shall not exceed the greater of (a)
$1 billion, and (b) the amount that would cause the OpCo Leverage Ratio to
exceed 3.5:1,0; and

(x)
In the case of OpCo and US Holdings, any other Liens or security interests
(other than Liens or security interests described in clauses (i) through (ix) of
this Section 6.15), if the aggregate principal amount of the indebtedness
secured by all such Liens and security interests (without duplication) does not
exceed in the aggregate US$5,000,000 at any one time outstanding;

provided that (x) the aggregate principal amount of the indebtedness secured by
the Liens described in clauses (i) through (iii) of this Section 6.15,
inclusive, shall not exceed the greater of the aggregate fair value, the
aggregate purchase price or the aggregate construction cost, as the case may be,
of all properties subject to such Liens and (y) in no event shall OpCo create or
suffer to exist any Lien on the Equity Interests of Canadian Holdings.
Section 2.7. Section 6.16 of the Agreement is hereby amended in its entirety to
read as follows:
Section 6.16 Investments. No Loan Party will make or hold any Investments,
except:

12

--------------------------------------------------------------------------------






(a)
Investments held by the Loan Parties in the form of cash and Cash Equivalents;

(b)
advances to officers, directors and employees of the Loan Parties in an
aggregate amount not to exceed US$1,000,000 at any time outstanding, for travel,
entertainment, relocation and analogous ordinary business purposes;

(c)(i)
Investments by the Loan Parties in their respective Subsidiaries in an amount
equal to the sum of (A) Investments outstanding on the date hereof, plus (B) any
returns thereon from and after the date hereof;

(ii)
Investments by any Loan Party in another Loan Party; and

(iii)
Investments by any Loan Party in a Subsidiary owned, in whole or in part, by it
on the Agreement Effective Date, plus Investments that would be permitted by
Section 6.16(g) and other Investments;

(d)
Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors;

(e)
to the extent constituting Investments and Guarantees permitted by Section 6.14;

(f)
Investments existing on the date hereof (without duplication of those referred
to in Section 6.16(c)(i)) and set forth on Schedule 6.16(f));

(g)
the purchase or other acquisition of all or any portion of the Equity Interests
in, or in the case of the Guarantor, the purchase by the Guarantor of all or
substantially all of the property of, any Person that, upon the consummation
thereof, will be owned directly or indirectly by a Borrower or one or more of
the other Loan Parties (including as a result of a merger or consolidation with
another Loan Party); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 6.16(g):

(i)
the Loan Parties shall comply with the requirements of Section 6.11, to the
extent applicable;

(ii)
the lines of business of the Person to be (or the property of which is to be) so
purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of the Borrowers and their
Subsidiaries in the ordinary course or otherwise comprising a “clean energy”
business, including, without limitation, pipeline, transmission, nuclear, oil
and gas, shale gas, clean coal and regulated utilities in the clean energy
sector;


13

--------------------------------------------------------------------------------






(iii)
immediately before and immediately after giving Pro Forma Effect to any such
purchase or other acquisition, no Default shall have occurred and be continuing
and OpCo and US Holdings shall be in Pro Forma Compliance with all of the
covenants set forth in Section 6.13, such compliance to be determined on the
basis of the financial information most recently delivered to the Agent and the
Lenders pursuant to Section 6.04(a), (b) or (c), and OpCo shall deliver to the
Agent a certificate of its chief executive officer, chief financial officer,
treasurer or controller demonstrating such compliance calculations for this
clause (iii) in reasonable detail; and

(iv)
the Borrowers shall have delivered to the Agent and each Lender, solely with
respect to the consummation of any Acquisition for an amount of US$50,000,000 or
more, at least one (1) Business Day prior to the date on which any such
Acquisition is to be consummated (provided that if no Borrowing will be made in
connection with such Acquisition, the Borrowers shall deliver to the Agent and
each Lender the following certificate no later than thirty (30) days following
the closing date of such Acquisition), a certificate of a Responsible Officer
certifying that all of the requirements set forth in this clause (g) have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition;

(h)
to the extent (if any) constituting an Investment, Swap Contracts permitted by
Section 6.14;

(i)
to the extent constituting an Investment, Investments made in NEER ROFO Assets
(as defined in the RoFo Agreement); provided that, with respect to each
Investment made pursuant to this Section 6.16(i):

     (i)
the Loan Parties shall comply with the requirements of Section 6.11, to the
extent applicable;

     (ii)
(A) immediately before and immediately after giving Pro Forma Effect to any such
Investment, no Default shall have occurred and be continuing and OpCo and US
Holdings shall be in Pro Forma Compliance with all of the covenants set forth in
Section 6.13, such compliance to be determined on the basis of the financial
information most recently delivered to the Agent and the Lenders pursuant to
Section 6.04(a), (b) or (c), and the Borrower shall deliver to the Agent a
certificate of its chief executive officer, chief financial officer, treasurer
or controller demonstrating such compliance calculations in reasonable detail;
and


14

--------------------------------------------------------------------------------






     (iii)
the Borrowers shall have delivered to the Agent and each Lender, at least one
(1) Business Day prior to the date on which any such Investment is to be
consummated (provided that if no Borrowing will be made in connection with such
Acquisition, the Borrowers shall deliver to the Agent and each Lender the
following certificate no later than thirty (30) days following the closing date
of such Acquisition), a certificate of a Responsible Officer certifying that all
of the requirements set forth in this clause (i) have been satisfied or will be
satisfied on or prior to the consummation of such Investment; and

(j)
so long as no Default has occurred and is continuing or would result from such
Investment, any other Investments (other than Investments described in clauses
(a) through (i) above) made since the Agreement Effective Date in an amount not
to exceed the greater of (i) US$150,000,000 and (ii) 2.00% of Total Assets
(which shall be measured as of the date such Investment is made and shall take
into account any Investment previously or concurrently made pursuant to this
clause (j) and then held as of such date) in the aggregate,

provided that, in each case, none of the Loan Parties shall create or acquire
any Subsidiary that is not a Project Company.
Section 2.8. Subsection (f) of Section 6.18 of the Agreement is hereby amended
in its entirety to read as follows:


(f)
Dispositions by a Loan Party not otherwise permitted under this Section 6.18;
provided that, (i) no Default has occurred and is continuing at the time of and
immediately after giving effect to such Disposition and (ii) only if the
relevant Disposition is in excess of US$10,000,000, after giving Pro Forma
Effect to such Disposition, OpCo and US Holdings shall be in Pro Forma
Compliance with all of the covenants set forth in Section 6.13, such compliance
to be determined on the basis of the financial information most recently
delivered to the Agent and the Lenders pursuant to Section 6.04(a), (b) or (c)
and provided further that after giving effect to any such Disposition of less
than 100% of the Equity Interests of any Project Company, the applicable
Borrower shall retain Control of such Project Company;


15

--------------------------------------------------------------------------------






Section 2.9. Section 6.18 of the Agreement is hereby further amended to delete
the word “and” at the end of subsection (g), to insert the word “and” at the end
of subsection (h) and inserting a new subsection (i) to read in its entirety as
follows:


(i)
Dispositions by the Borrowers, or either of them, of indebtedness of OpCo held
by such Borrower (including the instruments evidencing such indebtedness), in
each case, in satisfaction and discharge of such indebtedness or so much thereof
as is equal to the amount thereof so distributed to OpCo;

Section 2.10. Subsections (d), (f), (g) and (h) of Section 6.19 of the Agreement
are hereby amended in their entirety to read as follows:


(d)
OpCo may declare and pay distributions in cash or Cash Equivalents to NEE
Partners in an amount necessary to permit NEE Partners to pay reasonable and
customary organization and operating expenses (including reasonable
out-of-pocket expenses for legal, administrative and accounting services
provided by third parties, umbrella insurance costs, and compensation, benefits
and other amounts payable to officers and employees in connection with their
employment in the ordinary course of business);

* * * * *
(f)
so long as no Default has occurred and is continuing or would result from such
Restricted Payment, OpCo may declare and pay distributions in cash or Cash
Equivalents; provided that immediately after giving pro forma effect to such
distribution, OpCo and US Holdings shall be in compliance with all of the
covenants set forth in Section 6.13;

(g)
OpCo may declare and pay distributions in cash or Cash Equivalents to NEE
Partners up to the amount necessary to permit NEE Partners to pay franchise fees
or similar taxes and fees required to maintain its existence;

(h)
to the extent constituting a Restricted Payment, the Loan Parties may make
payments of Fees as required pursuant to the Cash Sweep and Credit Support
Agreement and the Management Services Agreement;

Section 2.11. Section 6.19 of the Agreement is hereby further amended to delete
the word “and” at the end of subsection (i), to insert the word “and” at the end
of subsection (j) and inserting a new subsection (k) to read in its entirety as
follows:
(k)
Distributions to the extent permitted in Section 6.18(i);

Section 2.12. Section 6.22 of the Agreement is hereby amended to read in its
entirety as follows:

16

--------------------------------------------------------------------------------






Section 6.22. Burdensome Agreements. No Loan Party will enter into or permit to
exist any contractual obligation (other than this Agreement or any other Loan
Document or, so long as any such obligations in respect of Restricted Payments
or Liens as may be included in any Additional Senior Debt Agreement are no more
restrictive than the similar obligations contained herein, any such Additional
Senior Debt Agreement) that (a) limits the ability (i) of any other Loan Party
to make Restricted Payments to OpCo or to otherwise transfer property to or
invest in OpCo, except for any agreement in effect on the date hereof and set
forth on Schedule 6.22 or (ii) of any Loan Party to create, incur, assume or
suffer to exist Liens on property of such Person to secure the Obligations.
Section 2.13. Section 6.27 of the Agreement is hereby amended to read in its
entirety as follows:
Section 6.27. Prepayments, Etc. of Indebtedness. No Loan Party will prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
terms of, any unsecured Funded Debt (other than Funded Debt permitted pursuant
to the provisions of Section 6.14(e)(iii)), junior Lien Funded Debt or any
Funded Debt which is contractually subordinated to the Obligations, except
(a) regularly scheduled payments of principal and interest in respect of such
Funded Debt in accordance with the terms of, and only to the extent required by,
and subject to any subordination provisions contained in, the indenture or other
agreement pursuant to which such Funded Debt was issued or incurred or any
subordination agreement in respect of such Funded Debt (provided that such
regularly scheduled payments of principal shall not exceed 1.00% per annum of
the aggregate principal amount of such Funded Debt), (b) prepayments and
repayments of such Funded Debt made from cash of OpCo that at such time would be
permitted to be distributed to NEE Partners pursuant to Section 6.19(f),
(c) prepayments and repayments of such Funded Debt made with the proceeds of
Permitted Refinancing Indebtedness in respect thereof, (d) payments of amounts
due and payable under Swap Contracts or under the Cash Sweep and Credit Support
Agreement and (e) other prepayments, repayments, redemptions or similar
transactions in an amount not to exceed the greater of (i) US$25,000,000 and
(ii) 1.00% of Total Assets (which shall be measured as of the date such
transaction is consummated and shall take into account any transaction
previously or concurrently consummated pursuant to this clause (e)).
Section 2.14. Subsection (b) of Section 8.01 of the Agreement is hereby amended
in its entirety to read as follows:


(b)
Either Borrower shall fail to pay any interest on any Loan, any fees or other
sums due hereunder or under any of the other Loan Documents, for a period of
five (5) Business Days following the date when the same become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment; or


17

--------------------------------------------------------------------------------






Section 2.15. The last two paragraphs of Section 8.01 of the Agreement are
hereby amended in their entirety to read as follows:


Notwithstanding anything to the contrary contained in this Article 8, in the
event that OpCo or US Holdings fails to comply with the requirements of
Section 6.13, until the expiration of the tenth (10th) day subsequent to the
date the certificate calculating such compliance is required to be delivered
pursuant to Section 6.04(b) or (c) (the period from such failure to comply to
such tenth (10th) day, the “Cure Period”), OpCo or US Holdings shall have the
right to receive cash contributions to the capital of OpCo or US Holdings, as
applicable (collectively, the “Cure Right”), and upon the receipt by OpCo or US
Holdings, as applicable, of such cash (the “Cure Amount”) pursuant to the
exercise by OpCo or US Holdings of such Cure Right compliance with the covenants
set forth in Section 6.13 shall be recalculated giving effect to the following
pro forma adjustments:
(i)
Adjusted Covenant Cash Flow of OpCo or US Holdings, as applicable, shall be
increased, solely for the purpose of measuring compliance with Section 6.13 by
an amount equal to the Cure Amount; and

(ii)
if, after giving effect to the foregoing recalculations, OpCo or US Holdings, as
applicable, shall then be in compliance with the requirements of Section 6.13,
OpCo or US Holdings, as applicable, shall be deemed to have satisfied the
requirements of Section 6.13 as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of Section 6.13 that had occurred
shall be deemed cured for the purposes of this Agreement.

Notwithstanding anything herein to the contrary, (a) in each Measurement Period
there shall be at least two fiscal quarters in which the Cure Right is not
exercised, (b) the Cure Amount shall be no greater than the amount required for
purposes of complying with Section 6.13 as of the relevant date of determination
and (c) for the initial Measurement Period with respect to which such equity
cure was made, the increase in Adjusted Covenant Cash Flow of OpCo or US
Holdings, as applicable, resulting from the exercise of the Cure Right shall be
disregarded for purposes of determining the availability or amount of any
covenant baskets and, for the purposes of determining compliance with any
covenants that require pro forma compliance with Section 6.13, shall not result
in any pro forma increase in cash or debt reduction except to the extent such
proceeds are actually applied to prepay indebtedness. For the avoidance of
doubt, the increase in Adjusted Covenant Cash Flow of OpCo or US Holdings, as
applicable, resulting from the exercise of the Cure Right shall not be
disregarded in any period subsequent to the initial Measurement Period, for any
of the purposes described in clause (c).

18

--------------------------------------------------------------------------------






Section 2.16. Section 9.01 of the Agreement is hereby amended in its entirety to
read as follows:


Section 9.01. Guaranty. Each Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations (other than Third-Party Provided
Funded Debt of Canadian Holdings), whether for principal, interest, premiums,
fees, indemnities, damages, costs, expenses or otherwise, of each other Loan
Party to the Secured Parties, and whether arising hereunder or under any other
Loan Document, any Secured Cash Management Agreement or any Secured Hedge
Agreement (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorneys’ fees and expenses incurred
by the Secured Parties in connection with the collection or enforcement
thereof). The Agents’ books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon each Guarantor, and conclusive for the purpose of establishing the
amount of the Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Obligations or any
instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of any Guarantor under this
Guaranty, and each Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.
Section 2.17. Section 10.10 of the Agreement is hereby amended to replace the
words “Secured Obligations” in the third full paragraph thereof with the word
“Obligations”.


Section 2.18. Section 10.11 of the Agreement is hereby amended in its entirety
to read as follows:


Section 10.11. Collateral and Guaranty Matters. Without limiting the provisions
of Section 10.10, each of the Lenders (including in its capacities as a
potential Cash Management Bank and a potential Hedge Bank) and the Issuing Banks
irrevocably authorize the Agent, at its option and in its discretion,
(a)to release any Lien on any property granted to or held by the Agent under any
Loan Document (i) upon termination of the aggregate Commitments and payment in
full of all Obligations (other than (A) contingent indemnification obligations
and (B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank of Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Agent and the applicable Issuing Bank
shall have been made), (ii) that is sold or otherwise disposed of or to be sold
or otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document to a Person
that is not a Loan Party, (iii) that constitutes Excluded Property (as such term
is defined in the U.S. Security Agreement or the Canadian Security Agreement, as
the case may be), (iv) that constitutes a Lien permitted in Section 6.15(iii),
or (v) if approved, authorized or ratified in writing in accordance with Section
11.01;

19

--------------------------------------------------------------------------------






(b)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents; and
Upon request by the Agent at any time, the Majority Lenders will confirm in
writing the Agent’s authority to release its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 10.11; provided that, in the case of any
request of any of the Loan Parties that the Agent release its interests on any
property contemplated in clause (a)(iv) of this Section 10.11 above and in
Section 6.15(iii), each of the Lenders (including in its capacities as a
potential Cash Management Bank and a potential Hedge Bank) and the Issuing Banks
irrevocably authorize and direct the Agent to provide such release without any
further consent or direction on the part of any Person.
In each case as specified in this Section 10.11, the Agent will, at the
Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents, or to release such Guarantor from its obligations
under the Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 10.11.
The Agent shall not be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
Section 2.19. Section 11.01 of Agreement is hereby amended to add the following
sentence to the end thereof:


Any amendment, waiver or consent of the Intercreditor Agreement shall only be
effected in accordance with Section 7.3 of the Intercreditor Agreement.
Section 2.20. The Agreement is hereby amended to add a new Exhibit J to read in
its entirety as Exhibit J attached hereto.

20

--------------------------------------------------------------------------------






Section 2.21. The Agreement is hereby amended to add a new Annex I to read in
its entirety as Annex I attached hereto.


Section 2.22. The Lenders hereby authorize the Collateral Agent to execute and
deliver the Intercreditor Agreement on their behalf and acknowledge and agree to
the terms thereof.


Section 3.    Amendment of Security Documents:


Section 3.1. Composite Amendment.


(a)    All references to the "Collateral Agent" in each of the Security
Documents shall mean “Bank of America, N.A., as Collateral Agent for the Secured
Parties (as defined in the Credit Agreement, as amended by this Amendment)
(together with any successors and assigns).


(b)    All references to the "Secured Parties" in each of the Security Documents
shall mean the Secured Parties (as defined in the Credit Agreement, as amended
by this Amendment) (together with any successors and assigns).


(c)    Each of the Loan Parties hereby ratifies and confirms each of its
respective obligations and indebtedness under each of the Security Documents, as
hereby amended.


Section 3.2. Specific Amendment to Security Agreement.


(a)    The Security Agreement is hereby amended to secure, in addition to the
obligations presently secured thereby, the full and timely payment and
performance by the Borrowers of all of the outstanding “Obligations” (as defined
in the Credit Agreement as amended by this Amendment) (other than Third-Party
Provided Funded Debt of Canadian Holdings).


(b)    Section 2 of the Security Agreement is hereby amended to read in its
entirety as follows:


Section 2. Security for Obligations. This Agreement secures, in the case of each
Grantor, the payment of any and all of the Obligations (other than Third-Party
Provided Funded Debt of Canadian Holdings) of the Borrowers to the Secured
Parties whether arising under the Credit Agreement, under any other Loan
Document, any Secured Cash Management Agreement, any Secured Hedge Agreement or
any Additional Senior Debt Agreements (as defined in the Intercreditor
Agreement) (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorney’s fees and expenses incurred
by the Secured Parties in connection with the collection or enforcement thereof)
(all such Obligations (other than Third-Party Provided Funded Debt of Canadian
Holdings) being the “Secured Obligations”). Without limiting the generality of
the foregoing, this Agreement secures, as to each Grantor, the payment of all
amounts that constitute part of the Secured Obligations and would be owed by
such Grantor to any Secured Party under the Loan Document or any of the
Additional Senior Debt Agreements but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving a Loan Party.

21

--------------------------------------------------------------------------------






(c)    A new Section 25 is added to read as follows:


Section 25. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Agent pursuant to this
Agreement, the exercise of any right or remedy by the Agent hereunder and the
obligations of the Grantors hereunder, in each case, with respect to the
Collateral are subject to the limitations and provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement with respect to the Collateral, the
terms of the Intercreditor Agreement shall govern and control.


Section 3.3. Specific Amendment to Canadian Security Agreement.


(a)    The second “WHEREAS” clause of the Canadian Security Agreement is hereby
amended to read in its entirety as follows:


AND WHEREAS to secure the payment and performance of all of the Obligations of
the Obligor under the Credit Agreement, the Loan Documents and the Additional
Senior Debt Agreements (as defined in the Intercreditor Agreement) to which it
is a party (the “Obligor Obligations”), the Obligor has agreed to execute this
Agreement in favour of the Agent for the benefit of the Secured Parties;


(b)    A new Section 5.20 is added to read as follows:


Section 5.20. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Agent pursuant to this
Agreement, the exercise of any right or remedy by the Agent hereunder and the
obligations of the Grantor hereunder, in each case, with respect to the
Collateral are subject to the limitations and provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement with respect to the Collateral, the
terms of the Intercreditor Agreement shall govern and control.


Section 4.    Representations. Each of the Borrowers and the Guarantor hereby
represent and warrant to the Lenders as follows:
(a)    each of them has full right, power and authority to make, deliver and
perform this Amendment;
(b) each of the representations and warranties contained in the Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with this Amendment are true in all material
respects, with the same effect as if made at and as of the date hereof (except
to the extent that such representations and warranties relate expressly to an
earlier date); and

22

--------------------------------------------------------------------------------






(c)    after giving effect to the provisions of this Amendment, no Default or
Event of Default will have occurred and be continuing.


Section 5.    Amendment Effective Date. Upon the execution of this Amendment by
the Borrowers, the Guarantor and the Lenders, this Amendment shall be deemed to
be effective and the Agreement and each of the Security Documents shall be
amended, all as set forth above, and all as of the date hereof.


Section 6.     Effect on Original Terms. The Borrowers, the Guarantor and the
Lenders hereby acknowledge and agree that, except as expressly set forth in this
Amendment, all terms of the Agreement and each of the Security Documents shall
remain unmodified and shall continue in full force and effect from and as of the
Amendment Effective Date. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.


Section 7.    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York without regard for the
principles of conflicts of laws thereunder (other than §5-1401 of the New York
General Obligations Law).


Section 8.    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS AMENDMENT, THE AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN)
OR ACTIONS OF ANY PARTY RELATING HERETO OR THERETO. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE LENDERS TO ENTER INTO THIS AMENDMENT.


Section 9.    Miscellaneous. This Amendment shall be binding upon and inure to
the benefit of each of the Borrowers, the Guarantor, the Lenders and the Agents
and their respective successors and permitted assigns. This Amendment may be
executed in any number of counterparts, with each counterpart constituting an
original, but altogether constituting but one and the same instrument.


Section 10.    Severability. In the event that any one or more of the provisions
contained in this Amendment shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Amendment, but this Amendment shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein.

23

--------------------------------------------------------------------------------






*                        *                        *
[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

24

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument as of the date first set forth above.


NEXTERA ENERGY OPERATING
PARTNERS, LP, as Guarantor
 
 
By:
NEXTERA ENERGY OPERATING
PARTNERS GP, LLC, its General Partner
 
 
 
 
By:
PAUL CUTLER
 
Paul I. Cutler
Treasurer







STATE OF NEW YORK
)
 
 
)
ss.
COUNTY OF NEW YORK
)
 



Personally appeared before me, the undersigned, a Notary Public in and for said
County, Paul I. Cutler, to me known and known to me, who, being by me first duly
sworn, declared that he is the Treasurer of NEXTERA ENERGY OPERATING PARTNERS
GP, LLC, as General Partner of NEXTERA ENERGY OPERATING PARTNERS, LP, that being
duly authorized he did execute the foregoing instrument before me for the
purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at New York, NY,
this 21st day of April, 2015.


RUDY D. GREEN
Notary Public
 
My Commission Expires:
 
RUDY D. GREEN
Notary Public, State of New York
No.: 02GR4962723
Qualified in New York County
Commission Expires February 26, 2018

[NEOP Revolver- Second Amendment - Signature Page- Second Amendment- NEOP]



25

--------------------------------------------------------------------------------




NEXTERA ENERGY CANADA PARTNERS
HOLDINGS, ULC, as Borrower
 
 
 
 
By:
PAUL CUTLER
 
Paul I. Cutler
Treasurer







STATE OF NEW YORK
)
 
 
)
ss.
COUNTY OF NEW YORK
)
 





Personally appeared before me, the undersigned, a Notary Public in and for said
County, Paul I. Cutler, to me known and known to me, who, being by me first duly
sworn, declared that he is the Treasurer of NEXTERA ENERGY CANADA PARTNERS
HOLDINGS, ULC, that being duly authorized he did execute the foregoing
instrument before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at New York, NY,
this 21st day of April, 2015.


RUDY D. GREEN
Notary Public
 
My Commission Expires:
 
RUDY D. GREEN
Notary Public, State of New York
No.: 02GR4962723
Qualified in New York County
Commission Expires February 26, 2018



















[NEOP Revolver - Second Amendment- Signature Page- Second Amendment- Canada
Holdings]

26

--------------------------------------------------------------------------------






NEXTERA ENERGY US PARTNERS
HOLDINGS, LLC, as Borrower
 
 
 
 
By:
PAUL CUTLER
 
Paul I. Cutler
Treasurer





STATE OF NEW YORK
)
 
 
)
ss.
COUNTY OF NEW YORK
)
 





Personally appeared before me, the undersigned, a Notary Public in and for said
County, Paul I. Cutler, to me known and known to me, who, being by me first duly
sworn, declared that he is the Treasurer of NEXTERA ENERGY US PARTNERS HOLDINGS,
LLC, that being duly authorized he did execute the foregoing instrument before
me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at New York, NY,
this 21st day of April, 2015.




RUDY D. GREEN
Notary Public
 
My Commission Expires:
 
RUDY D. GREEN
Notary Public, State of New York
No.: 02GR4962723
Qualified in New York County
Commission Expires February 26, 2018











[NEOP Revolver - Second Amendment - Signature Page - Second Amendment - US
Holdings]

27

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as the Agent
 
 
 
 
By:
ANTHONY W. KELL
Name:
Anthony W. Kell
Title:
Vice President



STATE OF TEXAS
)
 
 
)
ss.
COUNTY OF DALLAS
)
 





Personally appeared before me, the undersigned, a Notary Public in and for said
County, Anthony W. Kell, to me known and known to me, who, being by me first
duly sworn, declared that he is a Vice President of BANK OF AMERICA, N.A., that
being duly authorized they did execute the foregoing instrument before me for
the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Dallas,
Texas, this 28th day of day of April, 2015.


DEWAYNE D. ROSSE
Notary Public
 
 
My Commission Expires: 04/30/2018
 
DEWAYNE D. ROSSE
Notary Public
STATE OF TEXAS
My Comm. Exp. 04-30-18




28

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A. (CANADA
BRANCH), as the Canadian Agent
 
 
 
 
By:
MEDINA SALES de ANDRADE
Name:
Medina Sales de Andrade
Title:
Vice President







STATE OF ONTARIO
)
 
 
)
ss.
COUNTY OF YORK
)
 



Personally appeared before me, the undersigned, a Notary Public in and for said
County, Medina Sales de Andrade, to me known and known to me, who, being by me
first duly sworn, declared that he/she is a Vice President of BANK OF AMERICA,
N.A. (CANADA BRANCH), that being duly authorized they did execute the foregoing
instrument before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Toronto, this
28th day of day of April, 2015.


MARK DICKERSON
Notary Public
 
 
My Commission Expires: N/A


29

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Lender and
Issuing Bank
 
 
 
 
By:
PATRICK ENGEL
Name:
Patrick Engel
Title:
Director







STATE OF North Carolina
)
 
 
)
ss.
COUNTY OF Mecklenburg
)
 



Personally appeared before me, the undersigned, a Notary Public in and for said
County, Patrick Engel, to me known and known to me, who, being by me first duly
sworn, declared that he is a Director of BANK OF AMERICA, N.A., that being duly
authorized he/she did execute the foregoing instrument before me for the
purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Bank of
America, this 28 day of day of April, 2015.


KATHLEEN MARIE ISELY
Notary Public
 
 
My Commission Expires: June 29, 2015




30

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A. (CANADA
BRANCH), as Lender
 
 
 
 
By:
MEDINA SALES de ANDRADE
Name:
Medina Sales de Andrade
Title:
Vice President







STATE OF ONTARIO
)
 
 
)
ss.
COUNTY OF YORK
)
 



Personally appeared before me, the undersigned, a Notary Public in and for said
County, Medina Sales de Andrade, to me known and known to me, who, being by me
first duly sworn, declared that he/she is a Vice President of BANK OF AMERICA,
N.A. (CANADA BRANCH), that being duly authorized they did execute the foregoing
instrument before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Toronto, this
28th day of day of April, 2015.


MARK DICKERSON
Notary Public
 
 
My Commission Expires: N/A


31

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, as Lender
 
 
 
 
By:
JAMIE MINIERI
Name:
Jamie Minieri
Title:
Authorized Signatory

STATE OF NY
)
 
 
)
ss.
COUNTY OF NY
)
 



Personally appeared before me, the undersigned, a Notary Public in and for said
County, Jamie Minieri, to me known and known to me, who, being by me first duly
sworn, declared that he/she is a signatory of GOLDMAN SACHS BANK USA, that being
duly authorized he/she did execute the foregoing instrument before me for the
purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at New York,
this 28th day of day of April, 2015.


ALLISON GUERRA
Notary Public
 
 
My Commission Expires:
 
ALLISON GUERRA
Notary Public, State of New York
No. 01GU6133148
Qualified in Kings County
Certificate Filed in New York County
Commission Expires September 12, 2017


32

--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A., as Lender
 
 
 
 
By:
CHRISTOPHER WINTHROP
Name:
Christopher Winthrop
Title:
Authorized Signatory



STATE OF New York
)
 
 
)
ss.
COUNTY OF New York
)
 



Personally appeared before me, the undersigned, a Notary Public in and for said
County, Christopher Winthrop, to me known and known to me, who, being by me
first duly sworn, declared that he/she is an Authorized Signatory of MORGAN
STANLEY BANK, N.A., that being duly authorized he/she did execute the foregoing
instrument before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at New York,
this 28 day of April, 2015.


LOUISE RUSSO CHIN
Notary Public
 
 
My Commission Expires: 2/13/2018
 
 
LOUISE RUSSO CHIN
NOTARY PUBLIC-STATE OF NEW YORK
No. 01RU6140932
Qualified in Queens County
My Commission Expires February 13, 2018




33

--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as Lender
 
 
 
 
By:
MAY HUANG
Name:
May Huang
Title:
Assistant Vice President

STATE OF New York
)
 
 
)
ss.
COUNTY OF New York
)
 



Personally appeared before me, the undersigned, a Notary Public in and for said
County, May Huang, to me known and known to me, who, being by me first duly
sworn, declared that he/she is an AVP of BARCLAYS BANK PLC, that being duly
authorized he/she did execute the foregoing instrument before me for the
purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Barclays Bank
PLC, this 28th day of day of April, 2015.


DANA MICHELE PRUSSIAN
Notary Public
 
 
My Commission Expires: 8/11/2018
 
DANA MICHELE PRUSSIAN
Notary Public, State of New York
No. 01PR6309428
Qualified in New York County
Commission Expires August 11, 2018




34

--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Lender
 
 
 
 
By:
CHRISTOPHER DAY          REMY RIESTER
Name:
Christopher Day                    Remy Riester
Title:
Authorized Signatory            Authorized Signatory



STATE OF NEW YORK
)
 
 
)
ss.
COUNTY OF NEW YORK
)
 



Personally appeared before me, the undersigned, a Notary Public in and for said
County, Christopher Day & Remy Riester, to me known and known to me, who, being
by me first duly sworn, declared that he/she is an Authorized Signatory of
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, that being duly authorized he/she did
execute the foregoing instrument before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at New York, NY,
this 28th day of day of April, 2015.


MARJORIE E. BULL
Notary Public
 
 
My Commission Expires: February 20, 2019
 
MARJORIE E. BULL
Notary Public, State of New York
No. 01BU6055282
Qualified in New York County
Commission Expires February 20, 2019




35

--------------------------------------------------------------------------------




KEY BANK NATIONAL ASSOCIATION, as
Lender
 
 
 
 
By:
SUKANYA V. RAJ
Name:
Sukanya V. Raj
Title:
Senior Vice President



STATE OF OHIO
)
 
 
)
ss.
COUNTY OF Cuyahoga
)
 



Personally appeared before me, the undersigned, a Notary Public in and for said
County, Sukanya Raj, to me known and known to me, who, being by me first duly
sworn, declared that he/she is a SVP of KEY BANK NATIONAL ASSOCIATION, that
being duly authorized he/she did execute the foregoing instrument before me for
the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Ohio, this 28
day of day of April, 2015.
PARIS A. WHITE
Notary Public
 
 
My Commission Expires:
 
PARIS A. WHITE
Notary Public, State of Ohio
My Commission Expires
July 31, 2016




36

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as Lender
 
 
 
 
By:
FRANK LAMBRINOS
Name:
Frank Lambrinos
Title:
Authorized Signatory



STATE OF New York
)
 
 
)
ss.
COUNTY OF New York
)
 



Personally appeared before me, the undersigned, a Notary Public in and for said
County, Frank Lambrinos, to me known and known to me, who, being by me first
duly sworn, declared that he/she is a Authorized Signatory of ROYAL BANK OF
CANADA, that being duly authorized he/she did execute the foregoing instrument
before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at New York,
this 27 day of day of April, 2015.
KAREN MARKMAN
Notary Public
 
 
My Commission Expires:
 
KAREN MARKMAN
Notary Public, State of New York
No. 01MA6320771
Qualified in Kings County
Commission Expires March 9, 2019




37

--------------------------------------------------------------------------------




UBS AG, Stamford Branch, as Lender
 
 
 
 
By:
KENNETH CHIN
Name:
Kenneth Chin
Title:
Director

By:
HOUSSEM DALY
Name:
Houssem Daly
Title:
Associate Director



STATE OF Connecticut
)
 
 
 
)
ss.
City of Stamford
COUNTY OF Fairfield
)
 
 



Personally appeared before me, the undersigned, a Notary Public in and for said
County, Kenneth Chin and Houssem Daly, to me known and known to me, who, being
by me first duly sworn, declared that they are the Director and Associate
Director, respectively, of UBS AG, Stamford Branch, that being duly authorized
he/she did execute the foregoing instrument before me for the purposes set forth
therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Stamford, CT,
this 28th day of day of April, 2015.
MARGARET HECKLER
Notary Public
Margaret Heckler
 
My Commission Expires: 7/31/2016


38

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Lender
 
 
 
 
By:
BOBBY AUSMAN
Name:
Bobby Ausman
Title:
Vice President



STATE OF Colorado
)
 
 
)
ss.
COUNTY OF Denver
)
 



Personally appeared before me, the undersigned, a Notary Public in and for said
County, Bobby Ausman, to me known and known to me, who, being by me first duly
sworn, declared that he/she is a Vice President of WELLS FARGO BANK, NATIONAL
ASSOCIATION, that being duly authorized he/she did execute the foregoing
instrument before me for the purposes set forth therein.
IN WITNESS WHEREOF, I have hereto set my hand and official seal at Denver, this
28 day of day of April, 2015.
CAYLA JABLONSKI
Notary Public
 
 
My Commission Expires: Aug 1, 2018
 
CAYLA JABLONSKI
Notary Public
State of Colorado
Notary ID 20144030193
My Commission Expires Aug 1, 2018








39

--------------------------------------------------------------------------------




EXHIBIT J


Form of Intercreditor Agreement










































































































1





--------------------------------------------------------------------------------




ANNEX I


The following is intended to reflect the calculation of the financial covenants
contained in Section 6.13 of the Credit Agreement, where, during a Measurement
Period assets are acquired by one of the Borrowers. The following example is for
illustration purposes only and is not intended to reflect any projection or
guarantee by the Loan Parties of any particular result.


































































































1



